Continued from Box 12: 
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
The previous 112(d) rejection of claim 5 is withdrawn in view of the cancelation of claim 5.
No other claims have been amended and thus the rejections are maintain as in the previous action.

    PNG
    media_image1.png
    523
    683
    media_image1.png
    Greyscale
In response to Applicants’ argument that Furneaux does not have “a large pore diameter part narrow portion formed at an end of a large pore diameter part”; the Examiner disagrees. It is first noted that the claims recite “the communication pores of the large pore diameter part have a large pore diameter part narrow portion having a pore diameter of 20 to 200 nm in the intermediate pore part side”, and thus make no specific mention of an end of the large pore diameter part. Regardless, as recited in the rejection, the area labeled “d” in Fig. 3 of Furneaux is seen to be the “large pore diameter part narrow portion”, because it is disclosed to be narrower than the outer/opening side of the large pore due to chemical dissolution causing it to be more dissolved (and thus larger in diameter) than the area “d” (C7/L19-34). 
In response to Applicants’ argument that “Furneaux does not have the technical idea of connecting one pore having a smaller diameter to one pore having a larger diameter”; the Examiner disagrees. However this argument is confusing . 
In response to applicant's argument that the claimed film “prevents the permeability of the filtration film from becoming too low and the strength of the filtration film from becoming too low to solve the problem of the present invention of "providing a particle capture filtration film being difficult to be damaged at the liquid passing of the measurement object”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
To applicants argument that the problem addressed by the present application is not at issue in Buijnsters the Examiner reminds applicants that MPEP 2141.01(a), states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); OR (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. Buijnsters and Applicants’ invention are all related as to the same field of endeavor, anodized aluminum oxide films, they need not be related further to more specific problems addressed by Applicants'.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
/Jason M Greene/            Primary Examiner, Art Unit 1773